 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        HANA ETCHEVERRY, individually and                CASE NO. 19-cv-05261-RJB-MAT
11      on behalf of all others similarly situated,
                                                         ORDER DENYING
12                                 Plaintiff,            DEFENDANTS’ PARTIAL
                v.                                       MOTION TO DISMISS
13                                                       PLAINTIFF’S COMPLAINT
        FRANCISCAN HEALTH SYSTEM
14      D/B/A, CHI FRANCISCAN HEALTH,
        FRANCISCAN MEDICAL GROUP,
15      FRANCISCAN MEDICAL GROUP,
        FRANCISCAN HEALTH VENTURES,
16      HARRISON MEDICAL CENTER, and
        HARRISON MEDICAL CENTER
17      FOUNDATION
18                                 Defendants.

19
            THIS MATTER comes before the Court on Defendants’ Partial Motion to Dismiss
20
     Plaintiff’s Complaint (Dkt. 30).
21
            The Court is familiar with the record. The Motion is brought under FRCP 12(b)(1)&(2)
22
     and 12(b)(6), and raises two questions:
23

24


     ORDER DENYING DEFENDANTS’ PARTIAL MOTION TO DISMISS PLAINTIFF’S COMPLAINT - 1
 1          (1) Does Plaintiff lack standing to sue all Defendants other than Defendant Harrison

 2             Medical Center?

 3          (2) Should Plaintiff’s Seventh Claim for Relief for alleged violation of Washington’s

 4             Consumer Protection Act (“CPA”) be dismissed for failure to state a claim?

 5          The rules of law that guide the Court were well set out by Judge Robart in Castillo v.

 6   United Rentals (N. Am.), Inc., C17-1573JLR, Dkt. 30, at 5–6:

 7                 Dismissal for failure to state a claim “is proper if there is a lack of
                   cognizable legal theory or the absence of sufficient facts alleged
 8                 under a cognizable legal theory.” Conservation Force v. Salazar,
                   646 F.3d 1240, 1242 (9th Cir. 2011) (internal quotation marks
 9                 omitted). “To survive a motion to dismiss, a complaint must
                   contain sufficient factual matter, accepted as true, to ‘state a claim
10                 to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
11                 544, 570 (2007)). “A claim has facial plausibility when the
                   plaintiff pleads factual content that allows the court to draw the
12                 reasonable inference that the defendant is liable for the misconduct
                   alleged.” Id. Although the standard “asks for more than sheer
13                 possibility that a defendant has acted unlawfully,” it is not “akin to
                   a probability requirement.” Id. Thus, the plausibility requirement
14                 “simply calls for enough fact[s] to raise a reasonable expectation
                   that discovery will reveal” liability for the alleged misconduct.
15                 Twombly, 550 U.S. at 556.

16                 When considering a motion to dismiss under Federal Rule of Civil
                   Procedure 12(b)(6), the court construes the complaint in the light
17                 most favorable to the nonmoving party. Livid Holdings Ltd. v.
                   Salomon Smith Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005).
18                 The Court must accept all well-pleaded facts as true and draw all
                   reasonable inferences in favor of the plaintiff. Whyler Summit
19                 P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir.
                   1998). “Mere conclusory statements” or “formulaic recitation[s] of
20                 the elements of a cause of action,” however, “are not entitled to the
                   presumption of truth.” Chavez v. United States, 6834 F.3d 1102,
21                 1108 (9th Cir. 2012) (citing Twombly, 550 U.S. at 555).

22

23

24


     ORDER DENYING DEFENDANTS’ PARTIAL MOTION TO DISMISS PLAINTIFF’S COMPLAINT - 2
 1          The simple answer is that Plaintiff’s Complaint is sufficient, and Defendants’ Motion

 2   should be denied. Defendants’ Motion is directed substantially to a “you can’t prove it”

 3   argument.

 4          In regard to the first issue, what Defendants describe as a “quintessential legal

 5   conclusion” in Plaintiff’s complaint is also a factual allegation regarding Defendants as joint

 6   employers. That allegation raises a reasonable expectation that discovery will reveal standing.

 7          In regard to the second issue, Plaintiff’s pleadings allege all elements of a CPA claim and

 8   are sufficient to carry the CPA claim forward. The cases cited do not definitively require

 9   dismissal.

10          It remains to be seen whether Plaintiff can prove standing and a violation of the CPA

11   claim. At this point, the pleadings are sufficient, and Defendants’ Partial Motion to Dismiss

12   Plaintiff’s Complaint (Dkt. 30) should be DENIED.

13          IT IS SO ORDERED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16          Dated this 1st day of August, 2019.

17

18
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
19

20

21

22

23

24


     ORDER DENYING DEFENDANTS’ PARTIAL MOTION TO DISMISS PLAINTIFF’S COMPLAINT - 3
